Citation Nr: 1139888	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  08-30 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left ventricular hypertrophy.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for headaches.  

4.  Entitlement to an initial rating in excess of 10 percent for dyspepsia related to peptic ulcer disease and gastritis.

5.  Entitlement to an initial rating in excess of 10 percent for an anxiety disorder with depression.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant & M.F.


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to November 1961.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Waco, Texas.
			
In July 2011, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of the hearing has been associated with the Veteran's claims file.

The Board notes that in conjunction with the above-captioned issues, the Veteran also perfected an appeal for entitlement to service connection for chest pain.  In a November 2010 VA Form 21-4138, however, the Veteran withdrew this claim from appeal.  Accordingly, the issue will not be addressed by the Board and is considered to be properly withdrawn in accord with 38 C.F.R. § 20.204 (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for left ventricular hypertrophy, hypertension, and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence shows the Veteran's dyspepsia related to peptic ulcer disease and gastritis is essentially asymptomatic; there is insufficient evidence of or chronic gastritis with multiple small eroded or ulcerated areas and symptoms.

2.  The Veteran's anxiety disorder with depression is manifested by social impairment with such symptoms as a depressed mood, anxiety, chronic sleep impairment, and mild memory loss.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for the Veteran's dyspepsia related to peptic ulcer disease and gastritis have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7307 (2010).

2.  The criteria for a 30 percent disability rating, but no higher, for the Veteran's anxiety disorder with depression have been met.38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code (DC) 9400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the content requirements of a duty to assist notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in September 2007 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided him with information concerning the evaluation and effective date that could be assigned should his claims be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His post service treatment records have been obtained.  He has had two hearings, one before the RO and one before the Board.  He has been afforded VA examinations.  The Board does not have notice of any additional relevant evidence which is available but has not been obtained.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.  

Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  The assignment of a particular diagnostic code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which diagnostic code or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

At the outset, the Board observes that in June 2008 the Veteran expressed disagreement with the March 2008 decision granting him service connection for his dyspepsia related to peptic ulcer disease and gastritis, and his anxiety disorder with depression.  As such, the Veteran has appealed the initial evaluation assigned and the severity of his disability is to be considered during the entire period from the initial assignment of the disability rating to the present. See Fenderson v. West, 12 Vet. App. 119 (1999).

	A.  Dyspepsia related to Peptic Ulcer Disease and Gastritis
The Veteran asserts that an increased evaluation is warranted for his service-connected dyspepsia related to peptic ulcer disease and gastritis.  The Veteran's service-connected gastrointestinal disability is currently evaluated as 10 percent disabling under the provisions of 38 C.F.R. § 4.114, Diagnostic Code 7307, which pertains to chronic hypertrophic gastritis.  Under this diagnostic code, chronic hypertrophic gastritis, with small nodular lesions and symptoms, warrants a 10 percent evaluation.  A 30 percent evaluation is warranted in cases of multiple small eroded or ulcerated areas and symptoms.  A 60 percent evaluation is warranted in cases of severe hemorrhages or large ulcerated or eroded areas. 

On VA gastrointestinal examination in January 2011, the examiner concluded, "I see no real evidence of dyspepsia related to peptic ulcer disease and gastritis," further adding, "he has very few symptoms at all with his gastrointestinal tract."  The Veteran reported occasional soreness in the lower abdomen, occasional constipation, and occasional indigestion.  He had no severe pain, nausea, vomiting, or diarrhea.  He had no blood in his stools and had a weight gain of five pounds.   He had no fevers, chills, or sweats, no throat symptoms, no sour taste in his mouth, and no dysphagia.  He had no hematemesis, no post-gasterectomy syndrome, no peritoneal adhesions, and no incapacitating episodes related to his stomach.

On VA gastrointestinal examination in March 2009, the examiner concluded, "he is presently asymptomatic and stable on Omeprazole."  The Veteran had no hematochezia, melena, or weight loss, he denied any dysphagia or odynophagia, abdominal pain, nausea, vomiting, heartburn, or reflux complaints.  On physical examination the Veteran's abdomen was soft and nontender.  He had good bowel sounds and no hepatosplenomegaly or tenderness.

The VA treatment notes of record are essentially devoid of evidence pertaining to the Veteran's gastrointestinal disability.  The few records that do mention the disability do not document the symptomatology necessary for a higher rating.  For example, in August 2003 the Veteran sought treatment for what he believed might be a symptom of his disability, a pink ring around the toilet bowl following urination.  It was found, however, that this was likely due to leaving the urine stagnant and not flushing the toilet, rather than blood loss related to his service-connected disability.  In a February 2003 VA treatment record had a normal examination and denied hematochezia, melena, weight loss, dysphagia, and odynophagia.

The Board acknowledges the Veteran's history of gastrointestinal bleeds, which, in nearly twelve years, have occurred on only three occasions.  In June 2010 the Veteran had a lower gastrointestinal bleed.  In the hospital records, it was noted that, "at worst the symptoms were mild in the emergency department; the symptoms are unchanged."  The Veteran also suffered a gastrointestinal bleed in September 2002 and in January 2000. 

On review of the evidence as a whole, the Board cannot find the three episodes of gastrointestinal bleeding over nearly twelve years amounts to "chronic hypertrophic gastritis ; with multiple small eroded or ulcerated areas and symptoms." (emphasis added). 38 C.F.R. § 4.114, Diagnostic Code 7307.  As the VA examiners have determined the Veteran's disability is essentially asymptomatic, the Board simply cannot justify a finding of a chronic, symptomatic condition in this case. Accordingly, the Board finds that an evaluation greater than 10 percent is not warranted.  

In reaching this decision, the Board has also considered other applicable Diagnostic Codes.   Diagnostic Codes 7304 and 7305 pertain to gastric and duodenal ulcers, and provide a higher rating of 20 percent with evidence of is warranted for moderate ulcer disease with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration or with continuous moderate manifestations.  Diagnostic Code 7306 pertains to marginal (gastrojejunal) ulcers and affords a 20 percent evaluation for a moderate condition with episodes of recurring symptoms several times a year.  Here, again, as the Veteran's condition has been characterized as asymptomatic, the Board cannot find continuous moderate manifestations.  Moreover, the record does not show the recurrence of symptoms multiple times per year. 

Under Diagnostic Code 7319, a higher rating of 30 percent is warranted for severe diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  This is not shown by the evidence.  Indeed, on VA examinations in January 2011 and March 2009, the Veteran denied symptoms of abdominal pain and diarrhea, and indicated he has only occasional constipation.  This code cannot provide the basis for a higher rating.  Finally, Diagnostic Code 7346, pertaining to hiatal hernias, allows a 30 percent evaluation is warranted when there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Both VA examiners found no evidence of dysphagia or reflux, and there is also no evidence of substernal or arm or shoulder pain.  Therefore, the Veteran is not entitled to a higher evaluation under Diagnostic Code 7346.

In conclusion, for all of the foregoing reasons, the Board finds that throughout the rating period of appeal, the 10 percent evaluation in effect for the Veteran's dyspepsia related to peptic ulcer disease and gastritis is appropriate and a higher evaluation is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

	B.  Anxiety Disorder and Depression
In the March 2008 rating decision that granted the Veteran service connection for his anxiety disorder and depression, the Veteran was assigned a 10 percent evaluation.  Under the General Rating Formula for Mental Disorders, ratings of 10, 30, 50, 70, and 100 percent ratings are warranted in the following circumstances:

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  [10 percent] 

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behaviour, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).[30 percent] 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  [50 percent]

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  [70 percent]

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  [100 percent] 

38 C.F.R. § 4.130, Diagnostic Code 9400 (2010).

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In determining the appropriateness of the evaluation assigned to the Veteran's disability, the Global Assessment of Functioning scores assigned by medical providers throughout the course of this appeal will be discussed.  A GAF score of 41-50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See DSM-IV at 44-47.  A GAF score of 51-60 contemplates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Id.  A GAF score of 61-70 contemplates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

On review of the evidence, the Board finds that the Veteran's symptomatology most closely approximates the criteria contemplated by a 30 percent rating.  The Board notes that while the Veteran's GAF scores are not particularly persuasive of this finding, his overall symptomatology is most closely addressed by a 30 percent evaluation.

The Veteran's current symptomatology includes social impairment, a depressed mood, anxiety, chronic sleep impairment, and memory loss.  As for social impairment, at the July 2011 hearing the Veteran testified that he is most comfortable in solitude.  See Hearing Transcript, p. 16.  He testified, for example, that while his children called him on his birthday, he had no desire to speak to his son, and that he does not speak to either of his siblings.  Id.  His friend, M.F., testified that he increasingly stays inside the house in bed.  Id. At 13.  On VA examination in December 2007, it was noted that the Veteran's social judgment was slightly impaired.

As for a depressed mood, on VA examination in January 2011 the Veteran's usual mood was rated as a five on a scale of one to ten.  During a personal hearing with the RO in November 2010 he testified to suffering from depression.  On VA examination in December 2007 the Veteran's mood was mildly anxious and depressed.  

As for anxiety, the January 2011 VA examiner diagnosed the Veteran with an anxiety disorder, which was noted to have been present since his military service.  The March 2009 VA examiner similarly rendered this diagnosis, and also noted that the Veteran has been prescribed Buspirone for his anxiety by his primary care provider.  The December 2007 VA examiner found the Veteran's affect and mood were anxious.  He was noted to be slightly tense and spoke rapidly with a tendency to stammer mildly.  His level of psychomotor activity was somewhat overly controlled and constricted.

Chronic sleep impairment has also been documented in the medical record.  At the July 2011 hearing, M.F. testified that the Veteran is not sleeping well, and has called her in the middle of the night complaining of his inability to sleep.  Hearing Transcript, p. 12.  At the RO hearing in November 2010 the Veteran testified that he wakes up four to five times per night.  Hearing Transcript, p. 7.  On VA examination in March 2009 the VA examiner noted mild middle insomnia.  On VA examination in December 2007 the Veteran reported that in a typical night he sleeps for three to four hours in a stretch, and that it has been many years since he could sleep for a full night.  The Board notes that while the evidence indicates that the Veteran's need to use the bathroom may be partially responsible for his impaired sleep, the record is not specific as to the exact impact of this.  When it is impossible to separate the effects of a service-connected disability and a non-service-connected disability, reasonable doubt must be resolved in the Veteran's favor and the symptoms in question attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

Finally, mild memory loss has been documented in the record.  At the July 2011 hearing, M.F. testified that the Veteran forgets to turn off lights and close drawers and doors.  Hearing Transcript, p. 12.  She testified that she has come to his home to find the refrigerator door open, the cabinet drawers open, and all of the lights on.  Id.  On VA examination in March 2009, the examiner noted mild problems with short-term memory.

Based on all of this, the Board finds that the Veteran's symptoms are better contemplated by the 30 percent rating criteria than by the 10 percent rating criteria he is currently assigned.  A rating in excess of this, however, is not warranted.  

The record is devoid of the evidence contemplated by a 50 percent evaluation, namely, evidence of a flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impaired judgment, or impaired abstract thinking.  To the contrary, on VA examination in January 2011 the Veteran's speech was normal, no panic attacks were noted, and there was no impairment of thought processes or communication.  On VA examination in March 2009, the Veteran's affect was spontaneous.  Problems in speech were not noted other than a slight stammer in the Veteran's voice.  His thought processes were logical, coherent, and relevant.  Reasoning and judgment were good.  On VA examination in December 2007, his affect was anxious and depressed, but not flat. 
Circumstantial, circumlocutory, or stereotyped speech was not noted.  There were no impairments in thought processes or communication.  His abstract reasoning skills were good, and his ability to think clearly was intact.  Moreover, the Veteran's GAF scores are clearly against a rating of 50 percent.  The January 2011 VA examiner assigned a score of 65, the March 2009 VA examiner assigned a score of 70 to 75, and the December 2007 VA examiner assigned a score of 71.  As noted above, a GAF score of 61-70 contemplates some mild symptoms.  

For all of these reasons, the Board finds that an evaluation of 30 percent, but no higher, is warranted for the Veteran's anxiety disorder and depression.


ORDER

An initial increased disability rating in excess of 10 percent for dyspepsia related to peptic ulcer disease and gastritis is denied. 

Entitlement to a disability rating of 30 percent, but no higher, for the Veteran's anxiety disorder with depression is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.


REMAND

With regard to the claims for service connection on appeal, a remand is required in order to afford the Veteran a VA examination to determine the nature and etiology of his disabilities.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2010).  Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record (1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (2) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.
	
To establish service connection, the record must contain (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  In other words, entitlement to service connection for a particular disability requires evidence of the existence of a current disability and evidence that the disability resulted from a disease or injury incurred in or aggravated during service.  

With regard to the Veteran's claim for left ventricular hypertrophy, a current diagnosis of this disability is documented in a VA examination report of December 2007.  Additionally, service treatment records indicate numerous complaints of chest pain.  On the Report of Medical History upon the Veteran's entry into service, he indicated a history of pain or pressure in the chest.  The examining physician made no findings related to this and found no abnormalities with the Veteran's heart on examination.  Subsequently, service treatment records of August 1955, March 1956, February 1957, September 1958 document complaints of chest pain.  On the Veteran's separation examination report, it was noted that the Veteran suffered from chest pain in 1958, responded to treatment, and had no complications or sequale.  Despite this in-service documentation of chest pain, a medical opinion has not been sought for this claim.  Such an opinion is necessary to determine whether there may be any relationship between the Veteran's current condition and service.  

With regard to the Veteran's claim for hypertension, a current diagnosis of this disability is documented in a VA examination report of December 2007.  Hypertension means persistently high arterial blood pressure. Various criteria for what is considered elevated blood pressure have been suggested, and according to some medical authorities the threshold is a systolic pressure of 140 and a diastolic pressure of 90. Dorland's Illustrated Medical Dictionary 889 (30th ed. 2003).  The Veteran's service treatment records reveal such high blood pressure readings.  In August 1961 the Veteran's blood pressure was 150/100.  On his separation examination in October 1961 it was 124/86 and it was noted the Veteran suffered from occasional high blood pressure.  While the December 2007 VA examiner provided a negative nexus opinion, the opinion was apparently founded on the fact that an actual diagnosis of hypertension was not transcribed in the service treatment records.  This does not explain, however, how this renders the in-service elevated blood pressure readings and documentation of occasional high blood pressure unrelated to the current high blood pressure.  Moreover, the Veteran has alleged a continuity of symptomatology for his hypertension, and a review of the file documents the presence of the disability over decades, including in private treatment records dated from December 1968, November 1974, May 1980, and August 1991, for example.  An additional opinion is required to fairly adjudicate the claim.     

With regard to the Veteran's claim for headaches, a current diagnosis of this disability is documented in a VA examination report of January 2011.  Service treatment records reveal documentation of headaches in December 1957, twice in May 1959, October 1960, November 1960, and August 1961.  While the January 2011 examiner provided a negative nexus opinion, the rationale for this conclusion was that, "there is not enough evidence in the service medical records to indicate his current headaches are related to his military service 50 plus years later."  While citing an insufficiency of evidence, the examiner did not discuss all of the evidence, including the November 1960 report of headaches.  Further, the report was unclear as to how the current headaches are unrelated to the in-service symptomatology.  For these reasons, the Board finds that an additional medical opinion is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Afford the Veteran a cardiac VA examination, with appropriate specialists, to ascertain the nature and etiology of the following disorders: 
	a.  left ventricular hypertrophy
	b.  hypertension	
	c.  headaches

Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner's report must reflect consideration of the Veteran's documented medical history and assertions, to include particularly his statements that he first began experiencing symptoms of his disorders while on active duty.  

The examiner must provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran's current disorders are related to his period of military service.  The examiner must specifically address the Veteran's statements relating his disability to service, as well as his claim that he has experienced a continuity of symptomatology since service.  

With regard to left ventricular hypertrophy, the examiner must specifically discuss the documentation of chest pain found in service treatment records from August 1955, March 1956, February 1957, September 1958, and October 1961.

With regard to hypertension, the examiner must specifically discuss the high blood pressure readings in service treatment records of August 1961 and October 1961.

With regard to headaches, the examiner must specifically discuss the documentation of headaches found in service treatment records of December 1957, May 1959, October 1960, November 1960, and August 1961. 		

If the examiner concludes that the current disorders did not begin during military service or are not related to military service, an explanation should be provided for why the Veteran's statements regarding onset in service and continuity of symptoms thereafter are inaccurate. Citations to the record or relevant medical principles should be included as necessary to explain the examiner's opinion(s).

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  

2.  After the above action has been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


